                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                            )   CASE NO: 20-43669-399
FRANKLIN WILSON                                   )   Chapter 13
                                                  )
                                                  )   Trustee's Objection to Confirmation
                                                  )   Original Confirmation Hearing set for:
                        Debtor                    )   October 7, 2020 10:00 am


     AMENDED TRUSTEE'S OBJECTION TO CONFIRMATION OF 2ND AMENDED
                                PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The set monthly payments to be made by the Trustee exceed the plan payment.
2.     The plan does not contain enough funds to pay secured and priority creditors in full and pay
       the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
       1325(a)(5)(B)(ii). The approximate amount of the shortfall is $6,540.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: December 08, 2020                              /s/ Kathy Reichbach
                                                      Kathy Reichbach MO56957
OBJCONFAF--KR                                         Attorney for Trustee
                                                      P.O. Box 430908
                                                      St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
December 08, 2020, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on December 08, 2020.

FRANKLIN WILSON
2360 WHEATFIELD DR
FLORISSANT, MO 63033
20-43669-399    AMENDED TRUSTEE'S OBJECTION TO             12/08/2020
               CONFIRMATION OF 2ND AMENDED PLAN            Page 2 of 2

                                 /s/ Kathy Reichbach
                                 Kathy Reichbach MO56957
